Citation Nr: 0601685	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance 
pursuant to 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946, and from August 1951 to August 1967.  The veteran 
is deceased, and the appellant is the widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

On March 5, 2004, the Board granted the appellant's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).  

In March 2004, the Board remanded the appeal for further 
development.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 2002 at age 80.  The 
immediate cause of death was metastatic lung cancer; no other 
conditions were identified as leading to the immediate cause 
of death.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities, and there were no 
pending claims for service connection.

3.  The veteran did not serve in the Republic of Vietnam, and 
the conditions of his service did not involve duty or 
visitation in the Republic of Vietnam; there is no competent 
evidence indicating that he was exposed to Agent Orange in 
service.

4.  The veteran's metastatic lung cancer was first 
demonstrated many years after service, and is not shown to be 
related to an incident of service.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.

6.  The claim of eligibility for Dependents' Educational 
Assistance pursuant to 38 U.S.C., Chapter 35, lacks legal 
merit.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1116, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).

2.  The appellant has no legal entitlement to Dependents' 
Educational Assistance pursuant to 38 U.S.C., Chapter 35.  38 
U.S.C.A. § 3501(a) (West 2002); 38 C.F.R. §§ 21.3020, 
21.3021(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the appellant was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
In a January 2003 letter, issued prior to the initial AOJ 
decision, VA informed the appellant and her representative of 
the information and evidence necessary to substantiate a 
claim for death benefits, to include service connection for 
the cause of the veteran's death.  Then, in a March 2004 
letter, VA informed the appellant of the information and 
evidence necessary to substantiate a claim for service 
connection based on exposure to Agent Orange.  Although this 
latter notice was provided to the appellant after the initial 
AOJ adjudication, the appellant has not been prejudiced 
thereby.  The contents of both January 2003 and March 2004 
notice letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  In this regard, the letters informed the appellant 
of the information and evidence necessary to substantiate her 
claims.  The letters also informed the appellant of her and 
VA's duties in obtaining evidence, and asked her to send any 
records pertinent to her claims.  Thus, as a practical 
matter, the Board finds that the appellant has been asked to 
submit any evidence in her possession that pertains to her 
claims.  Moreover, in a December 2004 letter, VA specifically 
asked her to send any evidence in her possession that 
pertains to her claims.  Then, the RO readjudicated her 
claims in September 2005.

In addition, VA provided the appellant with a copy of the 
appealed June 2003 rating decision, January 2004 statement of 
the case, March 2004 Board remand, and January 2005 
supplemental statement of the case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding her claims.  By 
way of these documents, the appellant was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on her behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
veteran's service medical and personnel records, post-service 
private medical records, and statements made by the appellant 
in support of her claims.  In addition, the appellant has 
stated on a number of occasions, most recently in May 2005, 
that she has informed VA of all that she knows.

Additionally, in light of the Board's finding that the claim 
of eligibility for Dependents' Educational Assistance 
pursuant to 38 U.S.C., Chapter 35, lacks legal merit, the 
Board concludes that VA will discontinue providing assistance 
in obtaining evidence because the evidence obtained indicates 
that there is no reasonable possibility that further 
assistance would substantiate this claim.  See 38 C.F.R. 
§ 3.159(d).  

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Cause of the Veteran's Death

The appellant contends, in essence, that the cause of the 
veteran's death is related to service.  She asserts that the 
veteran was exposed to many things in service, such as Agent 
Orange.  She further asserts that the veteran's service 
ruined his nerves and caused nightmares.

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2005).  

In order to establish service connection for the cause of the 
veteran's death (i.e. entitlement to DIC), the evidence must 
show that a disability incurred in or aggravated by service 
caused or contributed substantially or materially to the 
veteran's death.  The issue involved will be determined by 
the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.  38 C.F.R. § 3.312(a) (2005).

A service-connected disability will be considered as the 
principal cause of death when such disability was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the veteran's death; combined 
to cause death; aided or lent assistance to the production of 
death; or resulted in debilitating effects and general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
other disease or injury causing death, as opposed to merely 
sharing in the production of death.  Id.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

In adjudicating the appellant's claim, the Board must also 
consider whether the disability that caused the veteran's 
death - lung cancer - may be service-connected.  Under the 
laws administered by VA, service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending May 7, 1975, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6)(iii); see 3.309(e).  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii).

Service on a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  VAOPGCPREC 27-97; 62 Fed. Reg. 63603-
02, 63604 (Dec. 1, 1997).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).

The certificate of death shows that the veteran died on 
November [redacted], 2002.  The immediate cause of death was listed as 
metastatic lung cancer.  No other conditions were identified 
as leading to the immediate cause of death.

At the time of his death, service connection was not in 
effect for any disabilities, and there were no pending claims 
for service connection.  

After review, the Board finds that the veteran's metastatic 
lung cancer was not shown in service or for many years after 
separation from service.  In this regard, his service medical 
records are negative for any complaint, treatment, or 
diagnosis of lung cancer; and he was not diagnosed with lung 
cancer until October 2002, which is over 35 years after 
discharge.  Furthermore, the appellant has not presented any 
competent medical evidence linking the veteran's lung cancer 
to service, to include any exposure to Agent Orange.

With respect to the appellant's contention that the veteran 
was exposed to Agent Orange in service, the Board finds that 
the veteran did not serve in the Republic of Vietnam as 
contemplated by 38 C.F.R. § 3.307(a).  See VAOPGCPREC 27-97.  
In this regard, the Board observes that his service personnel 
records fail to show that he served in the Republic of 
Vietnam.  Instead, his service personnel records show that he 
was stationed in the continental United States for the period 
from January 1962 through August 1967.

The above evidence establishes that the veteran's lung cancer 
did not have its onset in service or for many years after 
discharge, and that he was not exposed to Agent Orange in 
service.  Moreover, there is no competent medical evidence 
establishing a causal relationship between the veteran's lung 
cancer and service.  

The Board acknowledges the appellant's contentions that the 
cause of the veteran's death is related to service, to 
include exposure to Agent Orange.  The Board observes, 
however, that she, as a layperson, is not competent to 
provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board also acknowledges the appellant's contentions that 
the veteran suffered from bad nerves and nightmares due to 
service.  The Board observes, however, that the certificate 
of death does not list any psychiatric conditions that lead 
to the immediate cause of death of metastatic lung cancer.  
As noted above, no other conditions are listed as leading to 
the immediate cause of death.  Furthermore, the veteran was 
not service-connected for any disabilities, to include a 
psychiatric disorder.  Moreover, the Board again observes 
that she, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones, 
supra; Espiritu, supra.

Lastly, the Board acknowledges the representative's November 
2005 statement in which he asserts that the veteran served as 
a pharmacist mate/hospital corpsman and that he could have 
been exposed to a variety of chemicals and toxins that could 
have resulted in the development of lung cancer.  The 
representative, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones, 
supra; Espiritu, supra.  The Board reiterates that there is 
no competent medical evidence that the veteran's lung cancer 
is related in any way to his period of service.

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dependents' Educational Assistance

In light of the above conclusion that service connection is 
not warranted for the cause of the veteran's death, and 
because service connection was not in effect for any 
disability at the time of death, the Board finds that the 
claim for Dependents' Educational Assistance pursuant to 38 
U.S.C., Chapter 35, lacks legal merit.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims held that, in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Accordingly, entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C., Chapter 35, is not 
warranted as a matter of law.  38 U.S.C.A. § 3501(a) (West 
2002); 38 C.F.R. §§ 21.3020, 21.3021 (2005).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance pursuant to 38 U.S.C., 
Chapter 35, is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


